Citation Nr: 1030947	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04- 41 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
bulimia nervosa.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to June 1992, 
including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which denied the Veteran's request to reopen his claim 
for service connection for PTSD.  The Veteran also appeals from a 
September 2004 rating decision which denied his claim for service 
connection for bulimia nervosa.

The claim for entitlement to service connection for PTSD was 
previously denied in an unappealed March 2001 rating decision.  
Since this denial of the Veteran's claim, there has been a 
liberalizing law creating a new evidentiary standard for which a 
claim of entitlement to service connection for PTSD can be 
substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 
(July 13, 2010).  Therefore, the Veteran's instant claim will be 
reviewed on a de novo basis as opposed to a new and material 
basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

The Veteran failed to appear for a RO (Videoconference) hearing 
which had been rescheduled at his request in July 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has reported suffering from a psychiatric disorder, 
including PTSD and bulimia nervosa, since service.  Service 
treatment records are negative for complaints or diagnoses of any 
psychiatric disorder but do document a 30 pound weight loss 
during the course of his service.  Post-service treatment records 
document regular psychiatric treatment and a variety of 
psychiatric diagnoses, including PTSD, bipolar disorder, 
schizoaffective disorder and bulimia nervosa.  The Veteran 
reported the onset of psychiatric symptoms to have occurred in 
1997 in a July 2001 private psychiatric evaluation and while 
stationed in the Persian Gulf in an August 1997 VA psychological 
examination.

The VA psychiatric examinations performed in conjunction with the 
Veteran's previous claim for service connection for PTSD were 
conducted prior to the liberalization of the evidentiary 
standards for establishing service connection for PTSD for those 
Veterans fearful of hostile military or terrorist activity.  In 
addition, these examinations did not address the Veteran's other 
diagnosed psychiatric disorders.  In addition, in July 2010 
written argument, the Veteran's representative, Paralyzed 
Veterans of America, asserts that the claim should be remanded to 
afford the Veteran a VA psychiatric examination.  In light of the 
foregoing, and the Veteran's report regarding a continuity of 
symptomology, the Board finds that a contemporaneous VA 
psychiatric examination is necessary to adjudicate this claim.

The record suggests that the Veteran regularly receives treatment 
for his various psychiatric disorders at VA.  VA treatment 
records dated through June 2004 are located in the claims file.  
As these records have been adequately identified and are relevant 
to the instant claim, they must be obtained.  38 U.S.C.A. 
§ 5103(A).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
updated VA treatment records.  Treatment 
records dated through June 2004 are located 
in the claims file.

 All efforts to obtain these records should 
be documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether any current psychiatric 
disorder is related to active duty service.  
This examination must be performed by a VA 
psychologist or psychiatrist.  The claims 
file including a copy of this remand must be 
made available to and be reviewed by the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder, to specifically include 
PTSD and bulimia nervosa, is related to or 
had its onset in service, or is otherwise 
related to a disease or injury in active duty 
service.  If PTSD is diagnosed, the examiner 
should indicate whether the stressor is 
consistent with the places, types and 
circumstances of the Veteran's service.

In offering an assessment, the examiner must 
specifically acknowledge and discuss the 
Veteran's report regarding the onset of his 
psychiatric symptoms.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

